DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 Sept, 2021 has been entered. 

Election/Restrictions
Applicants elected group I (a method of improving solubility) and insulin conjugated to IgG Fc via PEG without traverse in the reply filed on 26 April, 2018.
Applicants have requested rejoinder of all withdrawn claims, arguing that they comply with the requirements of 35 USC 101, 102, 103, and 112.  Rejoinder is proper upon a finding that the examined claims are allowable.  That has not yet occurred, so rejoinder at this time would be premature.  

Claims Status
Claims 1-5, 7, 11, and 14-17, and 19-22 are pending.
Claim 1 has been amended.
Claims 3, 7, 14, 15-17, 21, and 22 have been withdrawn from consideration due to an election/restriction requirement.

Withdrawn Objections
The objection to the claims for duplicate claim numbers is hereby withdrawn due to amendment.

Withdrawn Rejections
The rejection of claim 18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is hereby withdrawn due to amendment.

The rejection of claims 1, 2, 4, 5, 11, and 18-20 (old 20) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite due to uncertainty as to the polymer is hereby withdrawn due to amendment.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5, 11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (US 20130028918, published 31 Jan, 2013, previously cited) in view of Gegg et al (US 20090252703, cited by applicants) with evidentiary support from the product technical information sheet for SMCC from AAT Bioquest (2012) and Vidarsson et al (Front. Immunol. (Oct. 2014) 5 article 520).

Song et al teaches linking insulin with an immunoglobulin Fc region via a non-peptidyl polymer (paragraph 16) and describes the reactive groups “at both ends” (paragraphs 49 and 50), indicating a polymer having two ends.  IgG Fc regions are discussed (paragraph 32), although other Fc regions or even hybrids can be used (paragraph 40), and dimers of the Fc region are taught (paragraph 31).  As evidenced by Vidarsson et al, the immunoglobulin Fc region comprises the CH2 domain, the CH3 domain, and the lower hinge region (in other words, immunoglobulin hinge region).  Aglycosylated Fc is taught (paragraph 38), along with the various IgG subclasses, with IgG4 being preferred (paragraph 43).  Polypropylene glycol is listed as a non-peptidyl polymer that can be used (paragraph 46), with a preferred molecular weight between 1 and 20 kDa.  Examples are given of linking PEG (closely related chemically to polypropylene glycol) to an immunoglobulin Fc then insulin by reaction between an aldehyde and an amine/reduction, with purification after each step (examples 1 and 2, paragraphs 77 and 78).  
The difference between this reference and the instant claims is that the conjugations are not conducted in an organic solvent, and use a different order of attachment.
Gegg et al teaches alcohol cosolvents to increase PEGylation yield (title).  This allows for more rapid reaction, and more complete yield (paragraph 16) with reductive amidation (paragraph 17), the same method used by Song et al.  Insulin is one of the polypeptides specifically pointed out as useful in this method (claim 6).  An example was given of the method, using methanol, ethanol, isopropanol, and trifluoroethanol, at either 25% or 50% by volume (paragraph 170), where the polymer has a MW of 20 kDa (paragraph 170).  Purification was presumably done the same way as the control reaction, by cation exchange chromatography (paragraph 167).  The same procedure was run for a less soluble polypeptide (paragraph 172).  In all cases, this lead to an increase in yield, which was more pronounced for the less soluble polypeptide (paragraph 172).  Optimization of the solvent 
Therefore, it would be obvious to use the method of Gegg et al to generate the construct of Song et al, as the method gave higher yields than the aqueous method used by Song et al.  As Gegg et al use the exact same reaction (reductive amidation) and explicitly mention that the process is suitable for insulin, an artisan in this field would attempt this process with a reasonable expectation of success.
Song et al discuss reaction of polyethlene glycol between 1-20 kDa with an antibody Fc fragment (which has a CH2 domain, a CH3 domain, and a hinge region) on one side and insulin on the other, and describes an example with separation after each step in the reaction.  Gegg et al discuss the advantages of using alcohol in the reaction solvent.  While none of the references discuss the solubility, or the solution it should be tested in, this is the same compound, so will inherently have the same properties.  Gegg et al discusses attaching the polymer to the peptide first; the same order as claimed by applicants.  Alternatively, while Song et al uses a different order, changing the order of method steps is not a patentable distinction, absent secondary considerations (MPEP 2144.04(IV)(C)).  Thus, the combination of references render obvious claims 1 and 11.
Song et al discuss IgG Fc regions, rendering obvious claim 2.
Song et al discuss hybrid Fc regions, rendering obvious claim 3.
Song et al discuss Fc dimers/multimers, rendering obvious claim 4.
Song et al discuss aglycosylated IgG Fc fragments and mention that IgG4 is preferred, rendering obvious claim 5.
Gegg et al use methanol, ethanol, and isopropanol, rendering obvious claim 19 and 20. 
response to applicant’s arguments
	Applicants argue that Song et al uses a different order of reaction, that the differences in the method would break the inherency of improved solubility, that Song et al does not use an organic solvent, and that Song et al is silent on the domains of the Fc region.
10 Sept, 2021 have been fully considered but they are not persuasive.

As noted in the rejection, differences in the order of method steps is not a patentable distinction, esp. as a secondary reference has the claimed order of method steps.  The fact that one reference discusses a different order of method steps does not render the rejection invalid.
Applicants next argue that, because the claimed method differs from the method described by the primary reference, it is not inherent that the product have improved solubility.  However, the inherency is tied to the structure, not the method the structure is made by.  Applicants have not provided any reason why a person of skill in the art would believe that the same product, made by a different process will have different properties.
Applicants further argue that Song et al does not mention an organic solvent, but that deficiency is remedied by Gegg et al.
Finally, applicants argue that Song et al is silent as to the domains of the Fc region.  Applicants have not stated why naming the domains normally found in an immunoglobulin Fc region overcomes the rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

first rejection
Claims 1, 2, 4, 5, 11, and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, 8, 9, and 11 of copending Application No. 14/415,206 (US 20150196643) (reference application) in view of Gegg et al (US 20090252703, cited by applicants) with evidentiary support from Vidarsson et al (Front. Immunol. (Oct. 2014) 5 article 520).
Competing claim 1 describes a formulation comprising an insulin attached to an immunoglobulin Fc region.  While the competing claims do not discuss attaching the two together, this must have been accomplished at some time to generate these compounds.  Competing claims 5, 7, and 8 specify the immunoglobulin Fc regions down to a dimer or mulitimer of aglycosylated human IgG4.  Competing claims 9 and 1 specify that the attachment is via a non-peptidyl polymer, specifically, polypropylene glycol.  Note that, as evidenced by Vidarsson et al, the Fc region comprises the claimed domains.
The difference between the competing claims and the instant claims is that the competing claims do not specify the reaction and purification conditions.
The teachings of Gegg et al were given above, and will not be repeated here.
Therefore, it would be obvious to use the organic solvents of Gegg et al in the conjugation process to increase the percent yield, as discussed by Gegg et al.  As that reference explicitly discusses insulin, an artisan in this field would attempt this process with a reasonable expectation of success.
response to applicant’s arguments
	Applicants repeat the same arguments presented with respect to the rejection under 35 USC 103, above, which were answered there.


additional rejections
Claims 1, 2, 4, 5, 11, and 18-20 (old 20 and new 20) are rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application Nos. 15/315,992 (US 20170100488), 15/762,665 (US 20180271995), 14/383,334 (US 20150299247), 16/041,263 (US 20180326083), 16/057,454 (US 20180360983), 16/233,890 (US 20190119347), 16/466,500 (US 20200078470), 16/495,884 (US 20200101171), 16/356,319 (US 20190269779), 16/206,365 (US 20190083579), 16/506,717 (US 20190321485), 16/651,921 (US 20200283492), 17/098,040, 17/043,371, 17/187,098  or US Patent Nos 9,801,950, 9,833,516, 9,724,420, 10,487,128, 10,279,041, 10,441,665, 10,550,168, 10,493,132, 10,363,320, 10,188,703, 9,901,621, 10,071,171, 9,750,820, 10,272,159, 9,731,031, 10,251,957, 10,071,166, 9,636,420, 8,263,084, 9,504,757, 9,072,794, 7,737,260, 10,400,020 in view of Gegg et al (US 20090252703, cited by applicants) with evidentiary support from Vidarsson et al (Front. Immunol. (Oct. 2014) 5 article 520).
The teachings of the competing claims are similar to the previous ODP rejections, and the logic of the rejection is the same.
response to applicant’s arguments
	Applicants repeat the same arguments presented with respect to the rejection under 35 USC 103, above, which were answered there.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658